Citation Nr: 0418360	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-14 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1964. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the veteran's claim seeking 
entitlement to service connection for PTSD. 

In August 2003, the Board denied the veteran's claim.  The 
veteran appealed the claim to the United States Court of 
Appeals for Veterans Claims (Court) , and in April 2004, a 
joint motion for remand was prepared by the Secretary of 
Veterans Affairs and the veteran, which was granted by the 
Court later that same month. 

The veteran's claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA) 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In its April 
2004 order, the Court noted that the April 2003 supplemental 
statement of the case cited to by the Board in its decision 
did not provide notice of the allocation of responsibilities 
for the submission of evidence.   It is pointed out that the 
veteran has not yet been sent a letter in which the 
provisions of the VCAA are described.  For this reason, the 
veteran's case is REMANDED for the following actions:

1.  The AMC should send the veteran a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The AMC must ensure that 
the case is developed in accordance with 
all notice and duty-to-assist provisions 
of VCAA.  The veteran and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of service connection for PTSD, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran should 
also be requested to provide any evidence 
in her possession that pertains to her 
claim.  In particular, the notice should 
include language informing the veteran of 
what type of credible supporting evidence 
is needed to verify that he was present 
when East Berliners were shot by East 
German soldiers while attempting to escape 
over the Berlin wall. 

2.  If additional evidence is obtained 
pursuant to paragraph one above, the AMC 
should readjudicate the veteran's claim 
regarding entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





